In separate actions brought by an infant for damages for personal injuries, and by his father for loss of services and medical expenses, judgments of the City Court of Yonkers in favor of the plaintiffs reversed on the facts and a new trial ordered, with costs to abide the event. On a former appeal we reversed judgments in the plaintiffs’ favor as against the overwhelming weight of the evidence. (255 App. Div. 705.) The present judgments are erroneous and reversible for the same reason. In fact, the defendant made out a stronger case upon the second trial because of the additional evidence of the witness Eva Chamberlain. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.